Knowlton, J.
The parties agree that the plaintiffs can maintain their action unless the Fifield lathe was paid for by the defendant. This lathe was delivered to the defendant at the same time and under the same contract as several other articles of personal property. The contract was in writing, and was in substance a conditional sale, which provided that the title should remain in the plaintiffs until the goods were paid for, and that the plaintiffs might enter and remove the property if payment was not made in accordance with the agreement. The names of the different articles were written one after another in the contract, with the price of each set against it in the margin, and the several prices added together, and the aggregate written at the bottom. Payments have been made amounting to more than the price of the Fifield lathe, and of the other articles which stood before it in the contract, but not to so much as the *309sum to be paid for the whole. No appropriation of these payments has been made by either of the parties. The question is whether they shall be appropriated to the articles which appear first in the paper, or to all of them.
In the absence of any appropriation by either of the parties, there is nothing in the case which requires or justifies an appropriation by the court to any one of the articles more than to all of the others. They were all bought at one time under a single contract. The promise to pay for them was one and indivisible. The payments were made on that contract, and were applicable to the sum due upon it, and not to any part of that sum, nor with any reference to the way in which the aggregate was made up. Crompton v. Pratt, 105 Mass. 255. Swett v. Boyce, 134 Mass 381. The ruling requested was rightly refused.

Exceptions overruled.